Citation Nr: 1124055	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for meniscectomy right knee with degenerative changes. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board hearing at the VA Central Office in Washington, DC, on June 7, 2011.  However, on May 24, 2011, VA received a request to postpone the hearing for financial reasons, as well as to provide a videoconference hearing at the RO in lieu of a Central Office hearing.  

The Board notes that the Veteran also requested previous VA Central Office hearings to be postponed.  However, the current request was received two weeks prior to the scheduled hearing, and good cause has been shown.  Accordingly, the case will be remanded to schedule the Veteran for his requested videoconference hearing.  See 38 C.F.R. §§ 20.700, 20.702(c), 20.703(c), 20.704 (2010).  

The Board further notes that the Veteran also stated that he did not receive the prior written hearing notification, and he provided his current address.  As such, any future communication to the Veteran should go to this address, or any other address that may be subsequently provided.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  Notification for the hearing date should reflect consideration of the current address identified in the May 2011 letter.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

